 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.a
 


 
STOCK PURCHASE AGREEMENT
 


 
THIS STOCK PURCHASE AGREEMENT, made and entered into as of October 17,2007, by
and among High Point Transport, Inc., a Florida corporation, (“HPTI”),  Anthony
Vallone, Sr. (“Mr. Vallone”) the sole stockholder of Cannon Freight Systems,
Inc., a Michigan corporation, (“CFSI”), and CFSI for the purpose of its
representations, warranties and deliverables set forth herein.
 
W I T N E S S E T H :
 
WHEREAS, HPTI is planning to acquire one or more trucking companies and in
preparing so to do has filed a registration statement under the Securities
Exchange Act of 1934, as amended, on Form 10-SB; and
 
WHEREAS, CFSI is a trucking company with its headquarters office located in
25325 Henry B. Joy Blvd., Harrison Township, Michigan; and
 
WHEREAS, HPTI desires to acquire CFSI as a going concern by purchase of all of
CFSI’s issued and outstanding equity securities (“CFSI’s Securities”) and
thereafter to operate the business so acquired; and
 
WHEREAS, Mr. Vallone desires to sell all of CFSI’s Securities that he owns to
HPTI and for CFSI to be acquired by HPTI, as contemplated by this Agreement; and
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
the parties acknowledge, the parties agree as follows:
 
ARTICLE I
PRELIMINARY MATTERS
 
Section 1.01.  Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, and are, by this reference, incorporated
herein and are made a part of this Agreement.
 
Section 1.02.  Exhibits and Schedules.  Exhibits (which are documents to be
executed and delivered at the Closing by the party identified therein or in the
provision requiring its delivery) and Schedules (which are attachments setting
forth information about a party identified therein or in the provision requiring
its attachment) referred to herein and annexed hereto are, by this reference,
incorporated herein and made a part of this Agreement, as if set forth fully
herein.
 
Section 1.03.  Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
“herein,” “hereby,” “hereunder,” “hereof,” “herein before,” “hereinafter” and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word “and” shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 


      
        Page 1 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------






 
Section 1.04.  Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.05.  Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the day on which the event which starts the lapse or
passage occurs as zero; provided, that this provision shall not apply to any
provision which specifies a certain day for action or payment, e.g. the first
day of each calendar month.  Unless otherwise provided, the term “month” shall
mean a period of thirty days and the term “year” shall mean a period of 360
days, except that the terms “calendar month” and “calendar year” shall mean the
actual calendar period indicated.  If any day on which action is required to be
taken or payment is required to be made under this Agreement is not a Business
Day (Business Day being a day on which national banks are open for business
where the actor or payor is located), then such action or payment shall be taken
or made on the next succeeding Business Day.
 
Section 1.06.  Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other
subdivisions.
 
ARTICLE II
TERMS OF THE TRANSACTIONS
 
Section 2.01.    Stock purchase transaction.  In accordance with the terms of
this Agreement, on the Closing Date, HTPI shall purchase from Mr. Vallone and
Mr. Vallone shall sell to HTPI all of CFSI’s Securities.
 
Section 2.02.  Consideration.  The purchase price for CFSI’s Securities, shall
be


(a)
One million dollars ($1,000,000) by bank check or bank to bank wire transfer, in
accordance with the instructions of Mr. Vallone;
(b)
 A guaranteed promissory note of HTPI in the principal amount of one million
dollars ($1,000,000) having such characteristics as defined in Section 2.03(a).
(c)
A convertible promissory note of HPTI in the principal amount of one million
dollars ($1,000,000) having such characteristics as defined in Section 2.03(b).
(d)
Common stock of HPTI in such number of shares as is determined by dividing one
million dollars ($1,000,000) by the price per share at which HPTI has most
recently sold, or is committed to sell (by conversion or otherwise) its common
stock prior to the Closing Date to non-affiliated investors.

 
Section 2.03.  Promissory notes.  The promissory notes shall have the following
characteristics:
 
(a)
 The guaranteed promissory note payable to Mr. Vallone and delivered by HPTI and
identified in Section 2.02(b) shall be dated the Closing Date, bear interest
payable at a rate of ten percent (10%) per annum paid monthly, shall be due and



      
        Page 2 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------



 
 
 controllingstockholder of HTPI, such limited guaranty being secured by a
perfected pledge by Mr. Henley of two million shares of HTPI common stock.

 
(b)
The convertible promissory note payable to Mr. Vallone delivered by HPTI and
identified in Section 2.02(c) shall be dated the Closing Date, bear interest at
a rate of ten percent (10%) per annum, such accrued interest payable monthly
during the term of the note, have a term of one year, be convertible, by the
holder, in whole or in part at any time prior to and including the date of
maturity into such number of shares of HPTI’s common stock as is determined
under Section 2.02(d) be secured by a pledge of and a second priority security
interest in the assets of CFSI and have its payment and performance guaranteed
by HTPI.  The payment such amount shall be further secured by a limited guaranty
of Paul A. Henley, controlling stockholder of HTPI, such limited guaranty being
secured by a perfected pledge by Mr. Henley of two million shares of HTPI common
stock.

 
Section 2.04.  Press releases.  No party will issue a press release regarding
the subject matter of this Agreement and the transaction contemplated hereby,
either before or after closing, without the prior approval thereof by the other
party and its counsel.
 
Section 2.05.  Transaction costs.  Each party shall pay all costs and expenses
which it incurs in connection with this Agreement and the transactions
contemplated hereby; except, HPTI shall pay all fees and reimbursable expenses
which Mr. Vallone may be obligated to pay (a) Chapman Associates and (b)
Cordovano and Honeck LLP.
 
ARTICLE III
CLOSING OF THE TRANSACTION
 
Section 3.01.  Location, date and time of the Closing.  The Closing of the
transaction contemplated by this Agreement shall take place on October 25, 2007,
at 12:00 pm ("Closing Date”).  The Closing shall take place at a location agreed
to by the parties.  The acts and deliveries which occur on the Closing Date for
the purpose of consummating the transactions contemplated by this Agreement and
the event itself are referred to herein as the Closing.
 
Section 3.02.   Mr. Vallone’s and CSFI’s deliveries at the Closing.  At the
Closing, Mr. Vallone and CFSI will deliver to HTPI:
 
(a)
Certificate of good standing in CFSI’s state of incorporation and all states in
which it is required to qualify to do business;
(b)
Certificates representing all of CFSI’s Securities; and
(c)
Officers’ and Secretary’s and Certificates of CFSI in the form set forth in
Exhibits “A” and “B”, respectively;
(d)
A resignation from any member of CFSI’s board of directors other than Mr.
Vallone.
(e)
A document reflecting Mr. Henley’s election as a director of CFSI.
(f)
A document reflecting the mutual cancellation of Mr. Vallone’s employment
agreement with CFSI, subject to execution of an employment agreement as
negotiated pursuant to this Agreement.
(g)
An employment agreement for Mr. Vallone as negotiated pursuant to this
Agreement.
(h)
The promissory notes described in Section 2.03.
(i)
A promissory note of HPTI in the principal amount of $303,782.33 and in
replacement of CFSI’s liability to Mr. Vallone for loans and advances reflected
on the balance sheet of CFSI, payable on or before April 25, 2008, together with
interest paid monthly at ten (10) percent per annum beginning the Closing Date.



      
        Page 3 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------


 
 
(h)
The promissory notes described in Section 2.03.

 
(i)
A promissory note of HPTI in the principal amount of $303,782.33 and in
replacement of CFSI’s liability to Mr. Vallone for loans and advances reflected
on the balance sheet of CFSI, payable on or before April 25, 2008, together with
interest paid monthly at ten (10) percent per annum beginning the Closing Date.

 
Section 3.03.  HPTI’s and Mr. Henley’s deliveries at the Closing.  At the
Closing, HPTI and Mr. Henley will deliver to Mr. Vallone:
 
(a)
One million dollars ($1,000,000) by bank check or bank to bank wire transfer, in
accordance with the instructions received from Mr. Vallone not less than two
business days prior to the Closing Date;
(b)
A guaranteed promissory note of HPTI having such characteristics as defined in
Section 2.02(b).
(c)
 A convertible promissory note(s) of HPTI having such characteristics as defined
in Section 2.02(c).
(d)
Common stock of HPTI as provided in Section 2.02(d) registered in the name of
Mr. Vallone, or at his election jointly with his spouse, provided the election
together with the name and social security number of his spouse is delivered to
HPTI not less than five business days prior to the Closing.
(e)
Officers’ and Secretary’s Certificates of HPTI in the form set forth in Exhibits
“A” and “B”, respectively.
(f)
Employment agreement for Mr. Vallone, including a “no competition” provision, in
the form of Exhibit “H.
(g)
A copy of HPTI’s directors and stockholders’ actions which elects Mr. Vallone as
a director of HPTI.
(h)
Guaranty of HPTI and of Mr. Henley of the guaranteed promissory note, together
with a security and escrow agreement for the pledge by Mr. Henley of two million
shares of HPTI common stock;
(i)
Guaranty of HPTI of the convertible promissory note, and
(j)
Security Agreement, together with such financing statement or statements as
requested by Mr. Vallone.

 
      Section 3.04.  Closing Memorandum and receipts.  As evidence that all
parties deem the Closing to have been completed and the transactions
contemplated by this Agreement to have been consummated, the parties jointly
will execute and deliver a Closing Memorandum, in the form of Exhibit “C”,
acknowledging such completion and consummation.
 
Section 3.06.  Waiver of conditions.  Notwithstanding Section 12.03, any
condition to the Closing which is to the benefit of any party and which is not
satisfied prior to or at the Closing will be deemed to be waived by the
benefited party or otherwise satisfied and waived by virtue of that party
executing the Closing Memorandum, except to the extent any such unsatisfied or
unperformed condition is expressly preserved by listing it in the Closing
Memorandum for satisfaction or performance after the Closing.
 


      
        Page 4 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




Section 3.07.  Further assurances.  At any time and from time to time after the
Closing, at the reasonable request of any party and without further
consideration, any other party(ies) shall execute and deliver such other
instruments and documents reasonably desirable or necessary to complete and
confirm the transactions contemplated by this Agreement.
 
Section 3.08.  Conditions precedent to HPTI’s obligation to Close.  All
obligations of HPTI hereunder are subject, at the option of HPTI, to the
fulfillment of each of the following conditions at or prior to the Closing, and
CFSI shall exert commercially reasonable efforts to cause each such conditions
to be so fulfilled:
 
(a)  All representations and warranties of CFSI and of Mr. Vallone contained
herein or in any document delivered pursuant hereto shall be true and correct in
all material respects when made and shall be deemed to have been made again and
given at and as of the date of the Closing of the transaction contemplated by
this Agreement, and shall then be true and correct in all material respects,
except for changes in the ordinary course of business after the date hereof in
conformity with the representations, covenants and agreements contained herein.
 
(b)  All covenants, agreements and obligations required by the terms of this
Agreement to be performed by CFSI and of Mr. Vallone at or before the Closing
shall have been duly and properly performed in all material respects to HPTI’s
reasonable satisfaction.
 
(c)  Since the date of this Agreement there shall not have occurred any Material
Adverse Effect.   The term “Material Adverse Effect” shall mean any material
adverse change in or the condition or prospects (financial or otherwise),
business, properties or assets of CFSI
 
(d)  All documents required to be delivered to HPTI at or prior to the Closing
shall have been so delivered.
 
(e)  The transaction contemplated by this Agreement shall have been approved in
writing by CFSI’s board of directors.
 
(f)  CFSI shall have not suffered or incurred a material damage, destruction or
loss not fully covered by insurance and which has a materially adverse affect on
its business and operations.
 
(g)  HPTI shall have received a certificate of good standing for CFSI and each
subsidiary issued by the secretary of state of its state of organization and of
each state in which it and its subsidiary is qualified or required to be
qualified to do business as a foreign corporation.
 
(i)  HPTI shall have received audited financial statements of CFSI for December
31, 2005 and 2006 and unaudited financial statements for each of the interim
quarterly periods ended subsequent thereto, which interim quarterly period shall
not show any materially adverse results of operation when compared to 2006.
 
Section 3.09.  Conditions precedent to the CFSI obligation to Close.  All
obligations of CFSI at the Closing are subject, at the option of CFSI, to the
fulfillment of each of the following conditions at or prior to the Closing, and
HPTI shall exert its best efforts to cause each such condition to be so
fulfilled.
 


      
        Page 5 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




(a)  All representations and warranties of HPTI contained herein or in any
document delivered pursuant hereto shall be true and correct in all material
respects when made and as of the Closing.
 
(b)  All obligations required by the terms of this Agreement to be performed by
HPTI at or before the Closing shall have been duly and properly performed in all
material respects.
 
(c)  All documents required to be delivered to CFSI at or prior to the Closing
shall have been so delivered.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Section 4.01.  Representations and warranties of CFSI and Mr. Vallone.  Each of
CFSI and Mr. Vallone represent and warrant to HPTI that each of the
representations and warranties in this Article IV is true and accurate, except
for inaccuracies of representations or warranties the circumstances giving rise
to which, individually or in the aggregate, do not constitute and could not
reasonably be expected to have a Material Adverse Effect of the business,
subject further only to such exceptions as are specifically set forth in the
CFSI Disclosure Schedules attached to this Agreement (the “CFSI Disclosure
Schedules” or “Schedules”), which schedule makes reference to the applicable
sections and subsections to which each exception relates and sets forth
sufficient details to identify the nature and scope of the matters disclosed;
provided, however, that the disclosures in any section or subsection of the CFSI
Disclosure Schedule (and without having to refer to the underlying documents
being disclosed) shall qualify other sections or subsections of this Article IV
to the extent such disclosure is applicable to such other sections or
subsections:
 
(a)  Each of CFSI and its subsidiary is a duly organized and an existing entity
in good standing under the laws of its state of incorporation and has full
corporate power to execute, deliver and perform this Agreement.
 
(b)  Each of CFSI and its subsidiary is qualified to do business and in good
standing in each state and jurisdiction in which the nature of its activities
and ownership of property require it to be qualified as a foreign corporation.
 
(c)  All licenses required for the conduct of CFSI’s and of its subsidiary’s
businesses in intra and interstate commerce are in full force and effect, all
such licenses being transferable as contemplated in this transaction pursuant to
this Agreement; and, there is no proceeding of any nature pending or to the best
knowledge of CFSI threatened which if determined adversely to CFSI would result
in a revocation, cancellation of or material limitation or restriction on CFSI
and the conduct of its business as it is presently conducted.
 
(d) This Agreement has been duly and validly authorized, executed and delivered
by CFSI and constitutes the legal, valid and binding obligation of CFSI
enforceable against it, in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting stockholders and creditors rights generally and to
general equitable principles.
 
(e)  To the best knowledge of CFSI, the execution of this Agreement and
consummation of the transactions contemplated hereby does not conflict with and
will not result in any adverse consequences to or material breach of any
agreement, mortgage,
 


      
        Page 6 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




instrument, judgment, decree, law or governmental regulation, license, permit or
authorization by CFSI or in the loss, forfeiture or waiver of any rights,
license, authorization or franchise owned by CFSI, from which CFSI benefits or
which is desirable in the conduct of CFSI’s business.
 
(f)  To the knowledge of CFSI, except for such actions as may have been taken,
no further action by or before any governmental body or authority of the United
States of America or any state or subdivision  thereof or any self-regulatory
body to which CFSI is subject is required in connection with the execution and
delivery of this Agreement by CFSI and the consummation of the transactions
contemplated hereby.
 
     (g)  The information CFSI has delivered to HPTI relating to CFSI was, to
the best knowledge of CFSI, on the date reflected in each such item of
information accurate in all material respects and, to the knowledge of CFSI,
such information at the date hereof taken as a whole provides, to the best
knowledge of CFSI, full and fair disclosure of all material information relating
to CFSI and does not, to the knowledge of CFSI omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(h)  CFSI has conducted its business in the ordinary course for the last three
years or since inception, whichever is less.
 
(i) Neither CFSI nor any employee, to CFSI best knowledge, has since inception
given or agreed to give any gift or similar benefit valued at more than $20
annually to any customer, supplier, governmental employee or other person who is
or may be or have been in a position to help or hinder CFSI’s business which
might subject CFSI to damage or penalty in civil, criminal or governmental
litigation or proceedings.
 
(j)  CFSI’s financial statements delivered to HPTI have been prepared in
accordance with generally accepted accounting principles consistently applied
and maintained throughout the periods indicated, fairly present the financial
condition of CFSI in all material respects at the dates and the results of
operations for the periods indicated, contain all normally recurring adjustments
and do not omit to disclose any contingent, undisclosed or hidden
liabilities.  CFSI’s financial records are maintained in accordance with good
business practice.
 
(k) CFSI and its subsidiary have good, marketable and insurable title in
accordance with CFSI’s existing practices to all of their respective properties
and assets, including intangible assets, if any, which either of them owns or
uses in their respective businesses or purport to own, including, without
limitation, those reflected in its books and records and in the balance sheet,
both tangible and intangible  None of the properties and assets are subject to
any mortgage, pledge, lien, charge, security interest, encumbrance, restriction,
lease, license, easement, liability or adverse claim of any nature whatsoever,
direct or indirect, whether accrued, absolute, contingent or otherwise, except
as expressly set forth in the notes to CFSI’s financial statements as securing
specific liabilities or subject to specific capital leases and have arisen only
in the ordinary course of business.  All of the properties and assets owned,
leased or used by CFSI and its subsidiary are in good operating condition and
repair, are suitable for the purposes used, are adequate and sufficient for all
current operations of Business and Assets and are directly related to CFSI’s
business.
 


      
        Page 7 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




(l)  All of the material contracts, agreements, leases, licenses and commitments
of CFSI and its subsidiary (other than those which have been fully performed),
copies of all of which have been delivered to HPTI, are valid and binding,
enforceable in accordance with their respective terms, in full force and effect
and there is not there under with respect to any party thereto any existing
default or event, which after the giving of notice or lapse of time or both,
would constitute a default or result in a right to accelerate or loss of rights
and none of such contracts, agreements, leases, licenses and commitments is,
either when considered singly or in the aggregate with others, unduly
burdensome, onerous or materially adverse to CFSI’s or its subsidiary’s
business, properties, assets, earnings or prospects or either before or after
the Closing, to result in any material loss or liability.
 
(m)  There is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect or to CFSI’s
knowledge threatened, against or relating to CFSI and its subsidiary, their
directors, officers or employees with respect to CFSI or its subsidiary’s
business or for which CFSI or its subsidiary may have an indemnity obligation,
it properties, assets or business or the transaction contemplated by this
Agreement and CFSI does not know or have any reason to be aware of any basis for
the same, including any basis for a claim of sexual harassment or racial or age
discrimination.
 
(n)  All taxes, including without limitation, income, property, special
assessments, sales, use, franchise, intangibles, employees’ income withholding
and social security taxes, including employer’s contribution, other than those
for which a return or deposit is not yet due and have been disclosed to HPTI,
imposed by the United States or any state, municipality, subdivision, authority,
which are due and payable, and all interest and penalties thereon, unless
disputed in good faith in proper proceedings and reserved for or set aside, have
been paid in full and all tax returns required to be filed in connection
therewith have been accurately prepared and timely filed and all deposits
required by law to be made by CFSI with respect to employees’ withholding and
social security taxes have been made.  CFSI is not and has no reason to believe
that it will be the subject of an audit by any taxing authority.  There is not
now in force any extension of time with respect to the date when tax return was
or is due to be filed, or any waiver or agreement by CFSI for the extension of
time for the assessment of any tax and CFSI is not a “consenting corporation”
within the meaning of Section 341(f)(1) of the Tax Code.
 
(o)  CFSI does not have any employee benefit, pension or profit sharing plans
subject to ERISA and no such plans to which CFSI is obligated or required to
make contributions.
 
(p)  None of CFSI’s employees are represented by a collective bargaining agent
or subject to a collective bargaining agreement and CFSI considers its relations
with its employees as a whole to be good.  CFSI has disclosed to HPTI all
employee salary, compensation and benefit agreements and no employee has a
written employment agreement.
 
(q)  No person has guaranteed any obligation of CFSI, and CFSI has not
guaranteed the obligation of any other person.
 
(r)  CFSI and its management have no reason to believe or expect and do not
believe or expect that any event or events will occur which will result in the
Business and Assets producing results of operations which are materially
different from CFSI’ recent operations.
 


      
        Page 8 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




Section 4.02.  HPTI’s representations and warranties.  HPTI represents and
warrants to HPTI that:
 
(a)  HPTI is a duly incorporated and existing corporation in good standing under
the laws of its state of incorporation and has full corporate power to execute
and deliver this Agreement.
 
(b)  This Agreement has been duly and validly authorized, executed and delivered
by HPTI and constitutes the legal, valid and binding obligation of HPTI,
enforceable against HPTI in accordance with its terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting shareholders and creditors rights generally and to
general equitable principles.
 
(c)  Except for such actions as may have been taken, no further action by or
before any governmental body or authority of the United States of America or any
state thereof is required in connection with the execution and delivery of this
Agreement by HPTI and the consummation of the transactions contemplated hereby.
 
(d)  The information HPTI have delivered to CFSI was on the date reflected in
each such item of information accurate in all material respects and such
information at the date hereof as a whole did not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(e)  HPTI acknowledge that CFSI has given them access to CFSI’s books, records
and facilities and that at the date hereof they are satisfied with the due
diligence examination which they have made and their Closing of the transaction
contemplated by this Agreement shall be evidence that they remain satisfied
therewith and have completed their due diligence examination to their
satisfaction.
 
(f)  The information and financial statements included in HPTI’s registration
statement and reports filed under the Securities Exchange Act of 1934, as
amended, on the date reflected in each element of information and financial
statements are accurate in all material respects and, to the knowledge of HPTI,
such information at the date hereof taken as a whole provides, to the best
knowledge of HPTI, full and fair disclosure of all material information relating
to CFSI and does not, to the knowledge of HPTI omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
Section 4.03.  Nature and survival of representation and warranties;
Remedies.  All statements of fact contained in this Agreement, any certificate
delivered pursuant to this Agreement, or any letter, document or other
instrument delivered by or on behalf of CFSI or of HPTI, and their respective
officers, pursuant to the terms of this Agreement shall be deemed
representations and warranties made by CFSI or by HPTI, respectively, as the
case may be, to each other under this Agreement.  For purposes of this Section
4.03 and Section 11.01 only, any party or other person seeking to enforce, or
claiming the benefit of, any representation and warranty under this Agreement is
called a Claimant, and any party or other person against whom a right is claimed
is called a Defendant.  All representations and warranties of the parties shall
survive the Closing; provided, however, that all representations and warranties
shall terminate and expire, and be without further force and effect whatever
from and after the one year from the date hereof, and neither  HPTI, or CFSI
shall have any liability whatsoever on account of any inaccurate representation
or
 


      
        Page 9 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




warranty or for any breach of warranty, unless a Claimant shall, on or prior to
the expiration of such one year period, serve written notice on a Defendant,
with a copy to the Defendant’s counsel, setting forth in reasonable detail the
breach and any direct, incidental or consequential damages (including amounts)
the Claimant may have suffered as a result of such breach.
 
Section 4.04  Limitation of Liability.  CFSI and Mr. Vallone, individually,
shall not have any liability pursuant to Section 4.03 unless and until the
aggregate amount of such losses exceeds $100,000 (the “Basket”) (whereupon only
such losses in excess of the Basket will be recoverable).  In no event will
CFSI’s or Mr. Vallone’s aggregate liability for losses under Section 4.03 be
exceed $750,000 (the “Cap”).
 
ARTICLE V
COVENANTS OF THE PARTIES
 
Section 5.01.  Conduct of business prior to Closing.
 
(a) From the date hereof to the Closing, CFSI will conduct its business and
affairs only in the ordinary course and consistent with its prior practice and
shall maintain, keep and preserve its assets and properties in good condition
and repair and maintain insurance thereon in accordance with present practices,
it will use its best efforts (i) to preserve its business and organization
intact, (ii) to keep available to HPTI the services of  CFSI’s present
employees, agents and independent contractors, (iii) to preserve for the benefit
of HTPI the goodwill of suppliers, customers, distributors, landlords and others
having business relations with it, and (iv) to cooperate and use reasonable
efforts to obtain the consent of any landlord or other party to any lease or
contract with CFSI where the consent of such landlord or other party may be
required by reason of the transactions contemplated hereby.
 
(b)  From the date hereof to the Closing, CFSI shall not outside the ordinary
course of business (i) dispose of any material assets, (ii) engage in any
extraordinary transactions without HPTI’s prior approval, including but not
limited to, directly or indirectly, soliciting, entertaining, encouraging
inquiries or proposals or entering into negotiation or agreement with any third
party for sale of assets by CFSI, sale of equity securities or merger,
consolidation or combination with any company, (iii) grant any salary or
compensation increase to any employee, or (iv) make any commitment for capital
expenditures, other than as disclosed to HPTI and approved by it.
 
Section 5.02.  Notice of changes in information.  Each party shall give the
other party prompt written notice of any change in any of the information
contained in their respective representations and warranties made in Article IV,
or elsewhere in this Agreement, or the exhibits and schedules referred to herein
or any written statements made or given in connection herewith which occurs
prior to the Closing.
 
Section 5.03.  Notice of extraordinary changes.  CFSI shall advise HPTI with
respect to any of the following events outside of ordinary course of business
and which are materially adverse:  (i) the entering into and cancellation or
breach of contracts, agreements, licenses, commitments or other understandings
or arrangements to which CFSI is a party, including, without limitation,
purchase orders for any item of inventory and commitments for capital
expenditures or improvements, (ii) any changes in purchasing, pricing or selling
policy, or, any changes in its sales, business or employee relations in
 


      
        Page 10 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




general, and (iii) the filing or commencement of any litigation or governmental
or agency proceedings against CFSI.
 
Section 5.04.  Action to preserve CFSI’s business and assets.   Notwithstanding
anything contained in this Agreement to the contrary, CFSI will not take or fail
to take any action that, in CFSI’s reasonable judgment, is likely to give rise
to a substantial penalty or a claim for damages by any third party against CFSI,
or is likely to result in losses, or is otherwise likely to prejudice in any
material respect or unduly interfere with the conduct of its business and
operations in the ordinary course consistent with prior practice, or is likely
to result in a breach by CFSI of any of its representations, warranties or
covenants contained in this Agreement (unless any such breach is first waived in
writing by HPTI).
 
Section 5.05.  Access to information and documents.  Upon reasonable notice and
during regular business hours, CFSI will give to HPTI, its attorneys,
accountants and other representatives full access to its personnel (subject to
reasonable approval as to the time thereof) and all properties, documents,
contracts, books and records and will furnish copies of such documents
(certified by officers, if so requested) and with such information with respect
to its business, operations, affairs and prospects (financial and otherwise) as
it may from time to time request, and the party to whom the information is
provided will not improperly disclose the same prior to the Closing.  CFSI will
afford HPTI an opportunity to ask questions and receive answers thereto in
furtherance of their due diligence.  Any such furnishing of such information or
any investigation shall not affect that party’s right to rely on the other
party’s representations and warranties made in this Agreement or in connection
herewith or pursuant hereto.
 
Section 5.06.  Confidential treatment of information.  The provisions of Exhibit
“D” shall be binding upon the parties.
 
Section 5.07.  Cooperation by the parties.  Each party hereto shall cooperate
and shall take such further action as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement.  CFSI
shall cooperate with HPTI, and their independent public accountant, the cost of
which shall be the responsibility of HPTI, with respect to an audit of CFSI’s
financial statements and review of interim, stub period financial statements
required to enable HPTI to file a registration statement pursuant to the
Securities Act of 1933, as amended.  This covenant shall survive the Closing.
 
ARTICLE VII
FEDERAL INCOME TAX MATTERS
 
Section 7.01.  Federal income tax treatment.  Each party shall be responsible
for obtaining his, her or its own tax advice with respect to and understanding
the federal income tax consequences of the transactions and the federal income
tax consequences thereof contemplated by this Agreement and waives any reliance
with respect thereto on any other party.
 
ARTICLE VIII
SECURITIES LAW MATTERS AND STATUS OF SHARES
 
Section 8.01.  Unregistered shares. HPTI’s common stock delivered to Mr. Vallone
is not being registered under the Securities Act of 1933, as amended, (“1933
Act”) and the securities laws of Michigan or any other state of jurisdiction,
and the shares are not transferable, except as permitted under various
exemptions contained in the 1933 Act
 


      
        Page 11 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




and applicable state securities law.  The provisions contained in the following
sections are intended to ensure compliance with the 1933 Act and applicable
state securities law.
 
Section 8.02.  No transfers in violation of 1933 Act.  Mr. Vallone will agree at
Closing not to offer, sell, assign, pledge, hypothecate, transfer or otherwise
dispose of HPTI’s shares, except after full compliance with all of the
applicable provisions of the 1933 Act and applicable state securities law.
 
Section 8.03.  Investment intent.  Mr. Vallone will represent and warrant to and
covenant with HPTI that he is acquiring HPTI’s shares for his own respective
accounts for investment and not with a view to resale or other distribution;
that it currently has no intention of selling, assigning, transferring,
pledging, hypothecating or otherwise disposing of all or any part thereof at any
particular time, for any particular price, or on the happening of any particular
event or circumstance; and it acknowledges that HPTI is relying on the truth and
accuracy of the covenants, warranties and representations of CFSI and its
designees in issuing its shares without first registering it under the 1933 Act.
 
Section 8.04.  Investment legend on certificates.  Mr. Vallone will further
agree that the certificates evidencing HPTI’s shares shall contain the following
legend:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND IS A
“RESTRICTED SECURITY” AS DEFINED UNDER SAID ACT.  ACCORDINGLY, NEITHER THIS
SECURITY NOR ANY INTEREST THEREIN MAY BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED, PLEDGED OR HYPOTHECATED, EXCEPT BY BONA FIDE GIFT OR INHERITANCE,
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURITY UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
ARTICLE IX
TERMINATION PRIOR TO CLOSING
 
Section 9.01.  Termination for default.  HPTI may, by notice to CFSI given in
the manner provided below on or at any time prior to the Closing Date, terminate
this Agreement if default shall be made by CFSI in the observance or in the due
and timely performance of any of any material covenants and agreements
contained, made by or imposed upon it, in this Agreement, if the default has not
been fully cured within fifteen days after receipt of the notice specifying the
default.
 
Section 9.02.  Termination for failure to Close.  If the Closing does not occur
on or before the date provided in Section 3.01, any party, if that party is not
then in default in the observance or in the due or timely performance of any
covenants and conditions under this Agreement, may at any time terminate this
Agreement by giving written notice to the other parties; provided, that the
parties may extend the Closing date in writing.
 
Section 9.03.  Termination for loss of bargain.  HPTI may, at its option,
terminate this Agreement prior to the Closing if (i) in completion of its due
diligence examination of Business and Assets, it discovers the existence of a
material, adverse variance from its due diligence examination prior to the date
of this Agreement, or (ii) the business or assets of Business and assets have
suffered any material damage, destruction or loss (whether or not covered by
insurance), or (iii) CFSI is prevented by order of court or administrative
action from consummating the transactions contemplated by this Agreement,
whether or not CFSI has exhausted its appeals.
 


      
        Page 12 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




ARTICLE X
 
NOTICES
 
Section 10.01.  Procedure for giving notices.  Any and all notices or other
communications required or permitted to be given under any of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (excluding telephone facsimile and including receipted
express courier and overnight delivery service) or mailed by first class
certified U.S. mail, return receipt requested showing name of recipient,
addressed to the proper party.
 
Section 10.02.  Addresses for notices. For purposes of sending notices under
this Agreement, the addresses of the parties are as follows:
 
As to CFSI and Mr. Vallone:                            Anthony Vallone, Sr.,
President
Cannon Freight Systems, Inc.
25325 Henry B. Joy Boulevard
Harrison Township, MI 48045
 
Copy to:                                                           Michael M.
Antovski
Clark Hill PLC
Third Floor
255 S. Old Woodward Avenue
Birmingham, Michigan 48009


As to HPTI:                                                      Paul A. Henley,
President
High Point Transport, Inc.
Suite 192
1767 Lakewood Ranch Boulevard
Bradenton, FL 34211
 
Copy to:                                                           Jackson L.
Morris, Esq.
3116 West North A Street
Tampa, Florida 33609-1544
 
Section 10.03.  Change of address.  A party may change its address for notices
by sending a notice of such change to all other parties by the means provided in
Section 10.01.
 
ARTICLE XI
LEGAL AND OTHER COSTS
 
Section 11.01.  Party entitled to recover.  In the event that any party (the
“Defaulting Party”) defaults in his or its obligation under this Agreement and,
as a result thereof, the other party (the “Non-Defaulting Party”) seeks to
legally enforce his or its rights hereunder against the Defaulting Party
(whether in an action at law, in equity or in arbitration), then, in addition to
all damages and other remedies to which the Non-Defaulting Party is entitled by
reason of such default, the Defaulting Party shall promptly pay to the
Non-Defaulting Party an amount equal to all costs and expenses (including
reasonable attorneys’ fees and expert witness fees) paid or incurred by the
Non-Defaulting Party in connection with such enforcement.
 
Section 11.02.  Interest.  In the event the Non-Defaulting Party is entitled to
receive an amount of money by reason of the Defaulting Party’s default
hereunder, then, in a
 


      
        Page 13 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




dition to such amount of money, the Defaulting Party shall promptly pay to the
Non-Defaulting Party a sum equal to interest on such amount of money accruing at
the rate of 1.5% per month during the period between the date such payment
should have been made hereunder and the date of the actual payments thereof.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.01.  Effective date.  The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.
 
Section 12.02.  Entire agreement.  This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties.
 
Section 12.03.  Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
Section 12.04.  Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 12.05.  Construction.  This Agreement has been negotiated by the
parties, section by section, and no provision hereof shall be construed more
strictly against one party than against the another party by reason of such
party having drafted such provision.  The order in which the provisions of this
Agreement appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 12.06.  Invalidity.  It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 12.07.  Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
Section 12.08.  Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a
 


      
        Page 14 of a 15 page Agreement, Exhibits and Schedules omitted      
    


--------------------------------------------------------------------------------




third-party beneficiary, or otherwise.  Wherever in this Agreement a party is
named or referred to, the successors (including heirs and personal
representative of individual parties) and permitted assigns of such party shall
be deemed to be included, and all agreements, promises, covenants and
stipulations in this Agreement shall be binding upon and inure to the benefit of
their respective successors and permitted assigns.
 
Section 12.09.  Survival of representations and warranties.  The representations
and warranties made herein shall survive the execution and delivery of this
Agreement and full performance hereunder of the obligations of the representing
and warranting party, subject to the provisions of Section 4.03.
 
Section 12.10.  Jurisdiction and venue.  Any action or proceeding for
enforcement of this Agreement and the instruments and documents executed and
delivered in connection herewith which is determined by a court of competent
jurisdiction not, as a matter of law, which seeks injunctive relief shall be
brought and enforced in the courts of the State of Michigan in and for Oakland
County, Michigan, and the parties irrevocably submit to the jurisdiction of each
such court in respect of any such action or proceeding.
 
Section 12.11.  Applicable law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Michigan
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.

 
[Corporate Seal]
 
High Point Transport, Inc.
     
Attest:
By:
/s/  Paul A. Henley
  
 
Paul A. Henley, President
/s/  Paul A. Henley, Secretary
         
[Corporate Seal]
 
Cannon Freight Systems, Inc.
           
Attest:
By:
/s/  Anthony Vallone, Sr.
  
 
Anthony Vallone, Sr., President
/s/ Sharyl Vallone
     Sharyl Vallone, Secretary  
/s/  Anthony Vallone, Sr.
   
Anthony Vallone, Sr.

 
 
Page 15  of a 15 page Agreement, Exhibits and Schedules omitted 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 